DETAILED ACTION
This is on the merits of Application No. 16/480694, filed on 07/25/2019. Claims 13-25 and 27 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/14/2021.  These drawings are unacceptable. No shift cylinder can be seen added to the drawings. The drawings do not show how pressure is applied through the shift cylinder to move the shift piston.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states “the transfer gearbox”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7211017 to Green et al.
Green discloses:
(Claim 13) A shift module (Fig. 6) for one of a differential lock, a shift gearbox or an axial connection, the shift module comprising: a shift sleeve (320) that is mounted on a shaft (unlabeled shaft 320 slides on) and axially slidable along the shaft in a second axial direction (right) to an engaged position and in a first axial direction (left) to a disengaged position, the shaft being formed with a projection that extends radially outward from the shaft element (see Fig. 5 element 328 as applied to Fig. 6), a shift piston (410) that is designed as ring piston (410 is an annular piston, and therefore can be considered a ring piston), the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (416), the shift piston being coaxially arranged with the shift sleeve and the shaft (410 is an annular piston that is coaxial with the sleeve and shaft), the shift piston is rotationally fixed relative to the shift cylinder (412 and 414 hold the 
(Claim 14) wherein the shift sleeve is rotatably mounted axially within the shift piston (mounted through unlabeled bearing).
(Claim 19) wherein the shift module has a front piston stop (Fig. 6 element 414) and a rear piston stop (unlabeled snap ring abutting 320 on the left), the front piston stop contacts the shift piston to stop sliding of the shift piston and the shift sleeve in the second axial direction at the engaged position of the shift sleeve, and the rear piston stop contacts the shift sleeve to stop sliding of the shift sleeve in the opposite first axial direction at the disengaged position (414 will abut piston to stop sliding to the right, snap ring will prevent shift sleeve from sliding too far to the left).
(Claim 21) wherein the shift module is configured to engage and disengage the differential lock and the shift piston and the shift sleeve are coupled such that the shift sleeve is rotatable relative to the shift piston, the shift piston and the shift sleeve are axially fixed relative to each other such that axial movement of the shift piston in the second axial direction biases the shift sleeve to the engaged position in which the shift sleeve engages the differential lock to block a distribution function of the transfer gearbox, and movement of the shift sleeve in the first axial direction disengages the 
(Claim 22) A shift module in combination with a transfer gearbox having a differential lock (Fig. 6 replaces the clutch of Fig. 1 which is a transfer gearbox having a differential lock), the shift module having: a shift sleeve (320) that is mounted on a shaft (shaft that 320 slides on) and is axially slidable along the shaft in a second axial direction (right) to an engaged position and in a first axial direction (left) to a disengaged position, the shaft being formed with a projection that extends radially outward from the shaft (See Fig. 5 element 328 as applied to Fig. 6), a shift piston (410) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (416) the shift piston being coaxially arranged with the shift sleeve and the shaft, the shift piston is rotationally fixed relative to the shift cylinder, and an elastic resetting element (324) is arranged radially between the shift sleeve and the shaft, the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that directly abuts the projection of the shaft such that the elastic resetting element applies a force on the shift sleeve in the first axial direction (Fig. 6 element 324 abuts against shift sleeve and the shaft projection) such that the shift sleeve slides toward the disengaged position, the shift sleeve in the engaged position engages the differential lock and the shift sleeve in the disengaged position disengages the differential lock, the differential lock being engaged by the shift module to block a distribution function of the transfer gearbox (Fig. 6 engages when moved right, disengages when moved left), wherein, either a roller bearing is located radially between the shift piston and the shift sleeve, the roller bearing abuts an inner facing surface of the shift piston and an outer facing surface of the shift sleeve such that 
(Claim 23) wherein the shift module is configured to be connected to shiftable gear steps of the shift gearbox such that the gear steps are shiftable by actuation of the shift module (Fig. 6, can be configured to do so).
(Claim 24) A shift module (Fig. 6) in combination with an axle connection (unlabeled axle), the shift module having: a shift sleeve (320) that is mounted on a shaft (unlabeled shaft 320 is on) and is axially slidable along the shaft in a second axial direction (right) to an engaged position and in a first axial direction (left) a disengaged position, the shift sleeve in the engaged position engages the axle connection, and the shift sleeve in the disengaged position disengages the axle connection, the shaft being formed with a projection (See Fig. 5 element 328 as applied to Fig. 6) that extends radially outward from the shaft, a shift piston (410) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (416), the shift piston being coaxially arranged with the shift sleeve and the shaft (410 is an annular piston that is coaxial with the sleeve and shaft), the shift piston is rotationally fixed and axially slidable relative to the shift cylinder (412 and 414 hold the piston rotationally and allows it to slide axially), an elastic resetting element (324) is arranged .

Claims 13-14, 20-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2011/0269593 to Knowles et al.
Knowles
(Claim 13) A shift module (Fig. 2a) for one of a differential lock, a shift gearbox or an axial connection, the shift module comprising: a shift sleeve (44) that is mounted on a shaft (30) and axially slidable along the shaft in a second axial direction (right) to an engaged position and in a first axial direction (left) to a disengaged position, the shaft being formed with a projection (Fig. 2a element 26) that extends radially outward from the shaft, a shift piston (54) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (13), the shift piston being coaxially arranged with the shift sleeve and the shaft, the shift piston is rotationally fixed relative to the shift cylinder (62 holds the piston rotationally and allows it to slide axially), and an elastic resetting element (48) is arranged radially between the shift sleeve and the shaft (radially between shift sleeve and shaft), the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that abuts the projection of the shaft such that the elastic resetting element applies a force on the shift sleeve in the first axial direction such that the shift sleeve slides to the disengaged position (Fig. 2a spring 48 abuts 26 and 44 to the disengaged position).
(Claim 14) wherein the shift sleeve is rotatably mounted axially within the shift piston (mounted through slide bearing 64).
(Claim 20) wherein the radially outer surface of the shift piston has two, differently stepped radial outer circumferences (see radially outer surfaces of 54).
(Claim 21) wherein the shift module is configured to engage and disengage the differential lock and the shift piston and the shift sleeve are coupled such that the shift sleeve is rotatable relative to the shift piston, the shift piston and the shift sleeve are axially fixed relative to each other such that axial movement of the shift piston in the 
(Claim 23) wherein the shift module is configured to be connected to shiftable gear steps of the shift gearbox such that the gear steps are shiftable by actuation of the shift module (Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of U.S. Patent No. 3460404 to Schmid.
Green discloses:
The limitations of claim 14.
The shift sleeve is mounted in the shift piston by a bearing (See unlabeled bearing in Fig. 6).
Green does not explicitly disclose:
(Claim 15) wherein the shift sleeve is mounted in the shift piston by a slide bearing.
Schmid teaches:
Using a slide bearing to actuate a shift module (Col. 3 ln 41-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Green to use either a slide bearing or a roller bearing, as taught by Schmid, as an obvious design choice to the type of bearing used. Green already discloses a bearing, but does not specify the type. One of ordinary skill would be able to apply different well-known bearings to be used in either embodiment of Green.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Schmid.
Knowles discloses:
The limitations of claim 14.
The shift sleeve is mounted in the shift piston by a bearing (64).
Knowles does not explicitly disclose:
(Claim 15) wherein the shift sleeve is mounted in the shift piston by a slide bearing.
Schmid teaches:
Using either a slide or roller bearing to actuate a shift module (Col. 3 ln 41-49).
.

Claims 16-18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of U.S. Patent No. 7527575 to Salg et al.
Green discloses:
The limitations of claims 13 and 14.
(Claim 18) wherein the force applied on the shift sleeve in the first axial direction by the elastic resetting element is applied on the shift piston and is counter to either a hydraulic pressure or a pneumatic pressure applied on the shift piston (see Fig. 6, pressure and spring provide opposite forces).
Green does not disclose:
(Claim 16) wherein the shift sleeve is mounted in the shift piston by a roller bearing, the roller bearing being located radially between the shift piston and the shift sleeve such that the roller bearing radially separates the shift piston at a distance away from the shift sleeve.
(Claim 17) 
(Claim 27) wherein a roller bearing is mounted on the shift sleeve and the shift piston is mounted on the roller bearing, the roller bearing being arranged radially between the shift sleeve and the shift piston such that the roller bearing and the shift piston are radially spaced from each other by the roller bearing.
Salg teaches:
(Claim 16) wherein the shift sleeve is mounted in the shift piston by a roller bearing, the roller bearing being located radially between the shift piston and the shift sleeve such that the roller bearing radially separates the shift piston at a distance away from the shift sleeve.
(Claim 17) wherein the shift piston (18) has a radially inner facing surface, and the shift sleeve (4) has a radially outer facing surface, a roller bearing (14) abuts the inner facing surface on the shift piston and the outer facing surface of the shift sleeve such that the shift sleeve is rotatable relative to the shift piston.
(Claim 27) wherein a roller bearing (14) is mounted on the shift sleeve (4) and the shift piston (18) is mounted on the roller bearing, the roller bearing being arranged radially between the shift sleeve and the shift piston such that the roller bearing and the shift piston are radially spaced from each other by the roller bearing.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Green to use a roller bearing that radially separates the shift piston and shift sleeve, as taught by Salg, instead of the slide bearing as an obvious design choice to the type of bearing wanted. Different bearings provide different force support to the system. Each type of bearing and placement will provide its own benefits to the type of forces being applied. Salg teaches a shift module utilizing a roller bearing that can easily be applied to Green and yield predictable results.

Claims 16-18, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Salg et al.
Knowles discloses:
The limitations of claims 13 and 14.
(Claim 22) A shift module in combination with a transfer gearbox having a differential lock (Fig. 2a), the shift module having: a shift sleeve (44) that is mounted on a shaft (30) and is axially slidable along the shaft in a second direction (right) to an engaged position and in a first axial direction to a disengaged position, the shaft being formed with a projection (26) that extends radially outward from the shaft, a shift piston (54) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (13) the shift piston being coaxially arranged with the shift sleeve and the shaft, the shift piston is rotationally fixed relative to the shift cylinder, and an elastic resetting element (48) is arranged radially between the shift sleeve and the shaft, the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that directly abuts the projection of the shaft such that the elastic resetting element applies a force on the shift sleeve in the first axial direction such that the shift sleeve slides toward the disengaged position (Fig. 2a spring 48 abuts 26 and 44), the shift sleeve in the engaged position engages the differential lock, the differential lock being engaged by the shift module to block a distribution function of the transfer gearbox (Figs. 2a and 3a).
(Claim 24) A shift module (Fig. 2a) in combination with an axle connection (connection between 44, 30, and 50), the shift module having: a shift sleeve (44) that is mounted on a shaft (30) and is axially slidable along the shaft in a second axial direction (right) to an 
Knowles does not disclose:
(Claim 16) wherein the shift sleeve is mounted in the shift piston by a roller bearing, the roller bearing being located radially between the shift piston and the shift sleeve such that the roller bearing radially separates the shift piston at a distance away from the shift sleeve.
(Claim 17) wherein the shift piston has a radially inner facing surface, and the shift sleeve has a radially outer facing surface, a roller bearing abuts the inner facing surface 
(Claims 22 and 24) a roller bearing is located radially between the shift piston and the shift sleeve, the roller bearing abuts an inner facing surface of the shift piston and an outer facing surface of the shift sleeve such that the shift sleeve is rotatable relative to the shift piston.
(Claim 27) wherein a roller bearing is mounted on the shift sleeve and the shift piston is mounted on the roller bearing, the roller bearing being arranged radially between the shift sleeve and the shift piston such that the roller bearing and the shift piston are radially spaced from each other by the roller bearing.
Salg teaches:
(Claim 16) wherein the shift sleeve is mounted in the shift piston by a roller bearing, the roller bearing being located radially between the shift piston and the shift sleeve such that the roller bearing radially separates the shift piston at a distance away from the shift sleeve.
(Claim 17) wherein the shift piston (18) has a radially inner facing surface, and the shift sleeve (4) has a radially outer facing surface, a roller bearing (14) abuts the inner facing surface on the shift piston and the outer facing surface of the shift sleeve such that the shift sleeve is rotatable relative to the shift piston.
(Claims 22 and 24) 
(Claim 27) wherein a roller bearing (14) is mounted on the shift sleeve (4) and the shift piston (18) is mounted on the roller bearing, the roller bearing being arranged radially between the shift sleeve and the shift piston such that the roller bearing and the shift piston are radially spaced from each other by the roller bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Knowles to use a roller bearing that radially separates the shift piston and shift sleeve, as taught by Salg, instead of the slide bearing as an obvious design choice to the type of bearing wanted. Different bearings provide different force support to the system. Each type of bearing and placement will provide its own benefits to the type of forces being applied. Salg teaches a shift module utilizing a roller bearing that can easily be applied to Knowles and yield predictable results.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Green and Knowles.
Green discloses:
The limitations of claim 13.
(Claim 25) wherein the radially outer surface of the shift piston has first and second radially outer circumferences, the shift piston is axially slidable, a front piston stop abutting the shift piston to limiting axial movement of the shift piston in the second axial direction, and a rear piston stop abutting the shift sleeve to limit axial movement of the shift piston in the first axial direction (414 will abut piston to stop sliding to the right, snap ring will prevent shift sleeve from sliding too far to the left).
Green does not explicitly disclose:
(Claim 25) the first outer circumference has a smaller diameter than a diameter of the second outer circumference.
Knowles
(Claim 25) the first outer circumference has a smaller diameter than a diameter of the second outer circumference (Fig. 2a element 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Green to have different outer circumferences, as taught by Knowles, in order to better contour the piston to fit inside the differential. Such a modification would allow minimal size of the casing while maximizing the potential forces the piston can apply. Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Regarding the drawings, the shift cylinder is still not wholly shown or understood. It appears the outer casing of the module has been pointed to, but it is still not shown how this is designed to apply pressure on the shift piston. Applicant argues that the shift cylinder is designed such that pressure is applied on the shift piston and shift sleeve, but it is still not shown how the shift cylinder is designed to do this. Applicant states that pressure within the cylinder is applied on the piston, but where does this pressure come from? How is pressure being applied to the system? The claims recite many features related to this cylinder while not showing in the figures how this cylinder interacts with the rest of the invention. It is not the inclusion of a shift cylinder itself that the objection is based on, but the particulars of these claim limitations, as they are not shown in the drawings.
Regarding the 112(b) rejections, the amendments have overcome the previous rejections, but one rejection still remains to claim 21 as stated above.
Regarding the 102 rejections, as the second embodiment of Green does not reject any separate claims from the first embodiment, only the first embodiment is currently being relied upon. Applicant argues that the reference fails to describe the pin 414 or snap ring as limiting axial movement in either 
Regarding the Knowles reference, applicant argues that the thrust bearing is provided axially between the piston and locking collar. This is also addressed in the new rejection above using Knowles and Salg. It is again noted that this limitation is not provided in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659